Citation Nr: 1137291	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a groin disability, to include as secondary to a service-connected left ankle fracture.  

2.  Entitlement to service connection for a multiple joint pain disability, to include undifferentiated connective tissue disorder and collagen vascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a groin disability and a multiple joint pain disability, to include undifferentiated connective tissue disorder and collagen vascular disease.  The Board remanded these claims for further development in August 2010.  

The issues of entitlement to service connection for a back disability and a hip disability have been raised by the record, but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a multiple joint pain disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's groin disability is the result of his service-connected left ankle fracture.  


CONCLUSION OF LAW

The Veteran's current groin disability is proximately due to a service-connected left ankle fracture.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he is entitled to service connection on a secondary basis for his groin disability because the disability is due to his service-connected left ankle fracture. 

In an August 2005 VA medical report, the physician noted that a September 4, 1992, service medical record showed that the Veteran was status post fall in 1991, which resulted in left tibia/fibula fracture with plate placement.  The Veteran was found to have continued groin pain due to compensatory ambulation for his service-connected left ankle fracture.  The physician opined that the Veteran's chronic groin condition was likely as not to be related to the injuries he received during service to his left ankle.  

On VA examination in October 2010, the Veteran reported that he first experienced groin pain in 1991.  He stated that he noted left groin pain after his left ankle fracture in service.  He complained of currently suffering from sharp bilateral groin pain that was associated with movement.  Examination revealed no abdominal or flank tenderness.  Bilateral dorsalis pedis pulses and posterior tibial pulses were normal, as was the bladder examination.  An examination of the bilateral groin revealed slight tenderness along palpation of the inguinal area.  No pain was reproduced with movement of the bilateral hips.  The examiner diagnosed the Veteran with right groin strain and opined that the groin strain was not due to his period of service, nor was it caused or aggravated by the service-connected left ankle fracture.  The rationale was that the Veteran had evidence of groin strain rather than referred arthritic pain and good range of motion of the hip without reproducing the groin discomfort.  Pulling along the ligament/stretch was noted to reproduce pain that was symptomatic on the right.  The examiner also found that the Veteran had complained of left groin pain status post fall and ankle repair while in service, but there had been no mention of right sided groin pain in service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board is inclined to place lower probative value on the October 2010 VA medical opinion because the opinion is not supported by adequate rationale.  The examiner reported that the Veteran had groin strain that was symptomatic on the right side rather than referred arthritic pain and good range of motion of the hip without reproducing the groin discomfort.  However, although the examiner noted that the August 2005 positive VA medical opinion had been reviewed, the examiner did not explain how she arrived at the conclusions in light of the August 2005 medical opinion.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Additionally, the examiner essentially found that there was only mention of left groin pain in service while the Veteran currently had groin strain only on the right side.  However, service medical records dated in September 1992 and January 1993 do not specify that the Veteran only reported left-sided groin pain.  The records indicate that the Veteran complained of left low back pain, but the groin pain that he reported was not specified to be that of the left side only.  Therefore, the Board finds that the October 2010 VA medical opinion is internally inconsistent due to a misreading of the Veteran's service medical records.  

The Board assigns greater weight to the August 2005 VA medical opinion finding that the Veteran's groin disability was due to his service-connected left ankle fracture.  In placing greater weight on the August 2005 opinion, the Board notes that in forming the opinion, the physician considered the Veteran's lay statement regarding how he had experienced groin pain continuously since his left ankle fracture in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The physician explained that the groin pain was due to compensatory ambulation for the Veteran's service-connected left ankle fracture.  Resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds the August 2005 VA medical opinion to be the most probative and persuasive as to whether the Veteran's groin disability was due to his service-connected left ankle fracture. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a groin disability is warranted.  As the evidence is in equipoise regarding whether it is at least as likely as not that the Veteran's groin disability was incurred as a result of his service-connected left ankle fracture, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a groin disability is granted.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim for service connection for a multiple joint pain disability, to include undifferentiated connective tissue disorder and collagen vascular disease.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The service medical records show multiple complaints and treatment for painful muscles and joints, to include the back and hips.  On separation from service in December 1993, the Veteran reported pain in the left leg, low back, and left shoulder.  The Board further notes that in support of his claim, the Veteran submitted post-service VA and private treatment records that contain complaints and treatment for multiple joint pains.  In June 1995, a clinician noted multiple traumatic injuries from a hunting accident.  In July 2003, the Veteran was diagnosed with collagen vascular disease, and the physician proposed to rule out lupus.  The Veteran was also variously diagnosed with generalized arthralgias, pain disorder, connective tissue disease, and ulcerative colitis.  

On VA examination in March 2005, following an examination of the Veteran, the examiner determined that the Veteran had muscle weakness and pain secondary to his diagnosis of connective tissue disorder.  However, the examiner also reported that a rheumatologic examination was necessary to determine whether the Veteran suffered from a connective tissue disorder.  

In August 2010, the Board remanded the claim for a VA examination to determine the etiology of the Veteran's multiple joint pain complaints.  On VA examination in October 2010, the examiner diagnosed the Veteran with degenerative changes of the hips and elbows.  The examiner could not resolve the issue of whether the Veteran's multiple joint pains were related to service without resorting to mere speculation.  The examiner reported that the Veteran was diagnosed with arthropathy-associated ulcerative colitis in December 2009 and October 2010 by VA rheumatologists but that he was diagnosed with colitis in 2007 after rectal bleeding.  The examiner noted that it was interesting that the Veteran did not complain of bilateral knee pain as he had on the August 2005 VA examination.  The examiner then found that the Veteran's left elbow and left shoulder conditions could also be related to his previous left ankle fracture trauma.  The examiner also stated that the Veteran was morbidly obese, which could cause the findings of mild degenerative changes on the August 2009 x-ray of his hips.  The examiner concluded that it was difficult to state that the Veteran's multiple joint pain was due to any one particular etiology.    

Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's multiple joint pain disability without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2010) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The lack of an opinion regarding whether the Veteran's multiple joint pain disability was related to service renders the October 2010 VA examination inadequate because of the failure to provide the opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's multiple joint pain disability is related to his period of active service, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor to determine the nature and etiology of any disability manifested by pain of multiple joints.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should diagnose any condition present that is manifested by pain of multiple joints and determine whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by pain in the joints originated during active service or is otherwise etiologically related to active service.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the service medical records, the March 2005 VA examination report, the October 2010 VA examination report, and post-service treatment records which contain diagnoses of collagen vascular disease, rule out lupus, generalized arthralgias, pain disorder, connective tissue disease, and ulcerative colitis.  The examiner should consider the Veteran's statements asserting a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


